DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 1/15/2021. Claims 1-20 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2021/0058136, to Yang et al. (“Yang”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2021/0203468, to Yi et al. (“Yi”), which is newly cited in this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(2) – Claims 1-4, 10-12, 14-16, 19, and 20 are anticipated by Yang.
35 U.S.C. § 103 – Claims 5-9, 13, 17, and 18 are obvious over Yang in view of Yi.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 1/15/2021 and 6/15/2021 are in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 10-12, 14-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (U.S. 2021/0058136).

Regarding claim 1, Yang teaches:
An apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus (Yang, Fig. 6, UE 600 is an apparatus with at least one processing core 601 and memory 602 with programming code, ¶¶ 107-114) at least to: 
- determine a beam failure detection reference signal configuration for a dormant bandwidth part based on a beam failure detection reference signal configuration of another bandwidth part (Yang, Fig. 2, steps 201, 202, ¶¶ 69-74, a first bandwidth part is in an inactive state (i.e., dormant) and a corresponding beam failure detection (BFD) reference signal configuration is determined based on BFD reference signal configuration of a second bandwidth part, which is in an active state, see ¶¶ 70-71); and 
- perform beam failure detection on the dormant bandwidth part according to the determined beam failure detection reference signal configuration (Yang, Fig. 2, step 202, ¶¶ 73-75, beam failure detection on the first inactive (i.e., dormant) BWP is indicated by either (a) or (c) in ¶ 75).

Regarding claim 2, which depends from claim 1, Yang further teaches “the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus (Yang, Fig. 6, UE 600 is an apparatus with at least one processing core 601 and memory 602 with programming code, ¶¶ 107-114) at least to: - determine the beam failure detection reference signal configuration for the dormant bandwidth part based on the beam failure detection reference signal configuration of said another bandwidth part upon detecting that no active transmission configuration indicator state for a downlink control channel or an explicit configuration of the beam failure detection reference signal for the dormant bandwidth part has been provided (Yang, Fig. 2, steps 201, 202, ¶¶ 69-74, a first bandwidth part is in an inactive state (i.e., dormant) and a corresponding beam failure detection (BFD) reference signal configuration is determined based on BFD reference signal configuration of a second bandwidth part, which is in an active state, see ¶¶ 70-71),” as recited in the claim.

Regarding claim 3, which depends from claim 1, Yang further teaches “said another bandwidth part is a non-dormant bandwidth part or a regular bandwidth part,” as recited in the claim. Yang, ¶ 74.

Regarding claim 4, which depends from claim 1, Yang further teaches “the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus (Yang, Fig. 6, UE 600 is an apparatus with at least one processing core 601 and memory 602 with programming code, ¶¶ 107-114) at least to: - assume that the beam failure detection reference signal configuration for the dormant bandwidth part is based on active transmission configuration indicator states for a downlink control channel of said another bandwidth part (Yang, ¶¶ 71-74, the inactive bandwidth part configuration is based on an active configuration of the active bandwidth part),” as recited in the claim.

Regarding claim 10, which depends from claim 1, Yang further teaches “the beam failure detection reference signal configuration of said another bandwidth part is a beam failure detection reference signal configuration of a group of bandwidth parts and the group of bandwidth parts comprises said another bandwidth part.” Yang, ¶¶ 70-71, there are at least two BWPs.

Regarding claim 11, which depends from claim 1, Yang further teaches “the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus at least to: 25NC318844-US-NP - receive a configuration, wherein the received configuration indicates from which bandwidth part the beam failure detection reference signal configuration for the dormant bandwidth part is to be determined; and - determine the beam failure detection reference signal configuration for the dormant bandwidth part based on the received configuration.” Yang, ¶¶ 70-71, there is a “specified” type indicates the BWP from which the BFD is to be determined.

Regarding claim 12, which depends from claim 1, Yang further teaches “the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus (Yang, Fig. 6, UE 600 is an apparatus with at least one processing core 601 and memory 602 with programming code, ¶¶ 107-114) at least to: - receive the beam failure detection reference signal configuration of said another bandwidth part, wherein the another beam failure detection reference signal configuration of said bandwidth part is usable for performing beam failure detection on the dormant bandwidth (Yang, Fig. 2, steps 201, 202, ¶¶ 69-74, where beam failure detection on the first inactive (i.e., dormant) BWP is indicated by either (a) or (c) in ¶ 75),” as recited in the claim.

Regarding claim 14, which depends from claim 1, Yang further teaches “the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus at least to: - perform said beam failure detection according to the determined beam failure detection reference signal configuration by monitoring a downlink channel on the dormant bandwidth part according to the determined configuration.” Yang, ¶¶ 70-71.

Regarding claim 15, Yang teaches:
An apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus (Yang, Fig. 7, network-side device 700 has a processor 701 and memory 703 with code that is executed to cause the apparatus to carry out various functions, ¶¶ 115-121) at least to: 
- determine that there is no need to provide an active transmission configuration indicator state for a downlink control channel or an explicit configuration of a beam failure detection reference signal configuration, to be used for determining a beam failure detection reference signal configuration for a dormant bandwidth part (Yang, Fig. 2, steps 201, 202, ¶¶ 69-74, a first bandwidth part is in an inactive state (i.e., dormant) and a corresponding beam failure detection (BFD) reference signal configuration is determined based on BFD reference signal configuration of a second bandwidth part, which is in an active state, see ¶¶ 70-71); and 
- transmit, to a user equipment, a beam failure detection reference signal configuration of another bandwidth part, wherein the beam failure detection reference signal 26NC318844-US-NP configuration of said another bandwidth is usable for performing beam failure detection on the dormant bandwidth (Yang, Fig. 2, steps 201, 202, ¶¶ 69-74, a first bandwidth part is in an inactive state (i.e., dormant) and a corresponding beam failure detection (BFD) reference signal configuration is transmitted based on BFD reference signal configuration of a second bandwidth part, which is in an active state, see ¶¶ 70-71).

Regarding claim 16, which depends from claim 15, Yang further teaches “at least one of: said another bandwidth part is a non-dormant bandwidth part or a regular bandwidth part, or said another bandwidth part is a bandwidth part of a serving cell of the user equipment.” Yang, ¶ 74.

Regarding claim 19, which depends from claim 19, Yang further teaches “the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus at least to: - transmit a configuration, wherein the transmitted configuration indicates from which bandwidth part the beam failure detection reference signal configuration for the dormant bandwidth part is to be determined.” Yang, ¶ 71, “the first reference signal is a reference signal whose QCL type is a specified type in a reference signal set, the reference signal set is indicated by a transmission configuration indication state of a physical downlink control channel on a control resource set on a second bandwidth part, and the second bandwidth part is in an active state.”

Regarding claim 20, there is recited a “method” with steps virtually identical to the functions performed by the apparatus recited in claim 1. As a result, claim 20 is anticipated under section 102(a)(2) over Yang for the same reasons as presented in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-9, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yi (U.S. 2021/0203468), both of which are in the same field of bandwidth part configuration as the claimed invention.

Regarding claim 5, Yang does not teach the additionally recited limitations. Yi remedies this and teaches “the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus at least to: 24NC318844-US-NP - determine the beam failure detection reference signal configuration for the dormant bandwidth part based on the beam failure detection reference signal configuration of said another bandwidth part when a frequency domain location and bandwidth of said another bandwidth part correspond to a frequency domain location and bandwidth of the dormant bandwidth part.” Yi, ¶ 470, active and inactive BWPs may overlap in frequency and bandwidth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to having overlapping BWPs, as in Yi, and combine that with the system of Yang to allow shared “physical resources to avoid bandwidth part adaptation latency.” See id.

Regarding claim 6, Yang does not teach the additionally recited limitations. Yi remedies this and teaches “the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus at least to: - determine the beam failure detection reference signal configuration for the dormant bandwidth part based on the beam failure detection reference signal configuration of said another bandwidth part when a frequency domain location and bandwidth of said another bandwidth part comprise a frequency domain location and bandwidth of the dormant bandwidth part.” Yi, ¶ 470, active and inactive BWPs may overlap in frequency and bandwidth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to having overlapping BWPs, as in Yi, and combine that with the system of Yang to allow shared “physical resources to avoid bandwidth part adaptation latency.” See id.

Regarding claim 7, Yang does not teach the additionally recited limitations. Yi remedies this and teaches “said another bandwidth part is a bandwidth part of a serving cell of the apparatus.” Yi, ¶ 383, the BWPs can be part of the same serving cell of the apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the BWPs of Yang be part of the same serving cell, as in Yi, to allow a UE “to achieve a BA [(bandwidth adaptation)]” to realize certain efficiencies, such as saving power. See Yi, ¶¶ 273-274.

Regarding claims 8 and 17, Yang does not teach the additionally recited limitations. Yi remedies this and teaches “the apparatus is associated with a cell and said another bandwidth part is a bandwidth part of the same cell” (claim 8) and “the user equipment is associated with a cell and said another bandwidth part is a bandwidth part of the same cell” (claim 17). Yi, ¶ 383, the BWPs can be part of the same serving cell of the apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the BWPs of Yang be part of the same serving cell, as in Yi, to allow a UE “to achieve a BA [(bandwidth adaptation)]” to realize certain efficiencies, such as saving power. See Yi, ¶¶ 273-274.

Regarding claims 9 and 18, Yang does not teach the additionally recited limitations. Yi remedies this and teaches “the apparatus is associated with a cell and said another bandwidth part is a bandwidth part of another cell” (claim 9) and “the user equipment is associated with a cell and said another bandwidth part is a bandwidth part of another cell” (claim 18). Yi, ¶ 473, a new, switched-to BWP, may be part of another cell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the switched-to BWP, as in Yang, be part of another cell, as in Yi, to take advantage of more favorable BWP conditions on the another cell and thus achieve bandwidth adaptation (BA) to realize certain efficiencies, such as saving power. See Yi, ¶¶ 273-274.

Regarding claim 29, Yang does not teach the additionally recited limitations. Yi remedies this and teaches “the apparatus is inactive in terms of control channel monitoring on the dormant bandwidth part.” Yi, Fig. 29, ¶ 404, in a dormant state, the PDCCH is not monitored and the apparatus is inactive. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine not monitoring a PDCCH when a UE is in a dormant state to save power. See Yi, ¶ 352.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2021/0176030 and 2019/0261244 each describe various features of bandwidth part configurations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413